DETAILED ADVISORY ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

The amendment after final has been considered but will not be entered in the event of an appeal due to the presentation of new issues.  The phrase “has a thermal stress less than 2 MPa during a plasma process in a semiconductor chamber” raises an enablement issue as it is not clear how the thermal stress is defined.  The examiner has carefully reviewed applicant’s reference to US 6,332,458 B1 where the thermal stress appears to be defined as an inherent property of the secondary bobbin using a formula that involves the Young’s modulus, the coefficient of linear thermal expansion and the temperature gradient of the secondary bobbin between the operating temperature of the ignition coil and ambient conditions.  The formula appears to be based on the epoxy resin allowing no movement of the secondary bobbin material once it is below the glass transition temperature of the resin.  In the instant application it is not clear what temperature gradient would be involved in determining the stress.  The instant specification also refers to the thermal mismatch between the ceramic gas plate and metal base plate (page 9, first paragraph).  It is thus unclear in the formula in the ‘458 patent is intended to measure the thermal stress referred to in the instant specification and proposed claim.  This raises a new issue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783